MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                              FILED
regarded as precedent or cited before any                                      Jul 02 2020, 8:52 am
court except for the purpose of establishing
                                                                                   CLERK
the defense of res judicata, collateral                                        Indiana Supreme Court
                                                                                  Court of Appeals
estoppel, or the law of the case.                                                   and Tax Court




ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
Cynthia M. Carter                                         Curtis T. Hill, Jr.
Law Office of Cynthia M. Carter, LLC                      Attorney General of Indiana
Indianapolis, Indiana
                                                          Justin F. Roebel
                                                          Deputy Attorney General
                                                          Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Ray Chamorro,                                             July 2, 2020
Appellant-Petitioner,                                     Court of Appeals Case No.
                                                          19A-PC-1220
        v.                                                Appeal from the White Superior
                                                          Court
State of Indiana,                                         The Honorable Robert W.
Appellee-Respondent                                       Thacker, Special Judge
                                                          Trial Court Cause No.
                                                          91D01-1503-PC-1



May, Judge.




Court of Appeals of Indiana | Memorandum Decision 19A-PC-1220 | July 2, 2020                           Page 1 of 20
[1]   Ray Chamorro appeals the denial of his petition for post-conviction relief. He

      presents multiple issues for our review, which we restate as:


              1. Whether Chamorro’s trial counsel was ineffective when he
              did not request a prospective juror be removed from the juror
              pool;


              2. Whether Chamorro’s trial counsel was ineffective when he
              did not admit into evidence certain pictures or challenge
              inconsistencies from testimony of some witnesses; and


              3. Whether Chamorro’s trial counsel was ineffective when he
              did not object to certain witness testimony and certain comments
              made by the prosecutor.


      We affirm.



                            Facts and Procedural History
[2]   The facts of Chamorro’s conviction were set forth in his direct appeal:


              On October 1, 2012, Alexandria Chapman (Chapman)
              communicated to David Jones (Jones) that she wanted to “get
              high.” On the same day, Jones called Robert Breeden (Breeden),
              a drug supplier, met with him, and purchased a quarter gram of
              methamphetamine. Jones took it back to Chapman’s house.
              Also present at the house [were] Robby Brown (Brown) and
              Chamorro. According to Jones, he gave a little bit of the
              methamphetamine to Brown, Chamorro, and Chapman. He
              then used the rest of the methamphetamine. Jones never felt a
              rush. The next day, Jones received a phone call from Chris
              Martin (Martin), also a friend to Breeden, who told him that
              Breeden had sold him bad drugs. Soon after, Jones placed a call

      Court of Appeals of Indiana | Memorandum Decision 19A-PC-1220 | July 2, 2020   Page 2 of 20
        to Breeden and complained [about] the bad drugs. Breeden
        promised Jones he would take care of him the next time he
        cooked a batch.


        On October 3, 2012, Chamorro, Jones, Brown, Chapman, and
        LaShae Ramsey (Ramsey) were hanging out at Brown’s house.
        That evening, Jones called Breeden several times, demanding
        that he deliver[] on his promise and replace the bad drugs.
        During one of the many phone calls that Jones made to Breeden,
        Tye Rentfrow (Rentfrow), a friend to Breeden and [sic] who also
        helped to manufacture the methamphetamine, grabbed the phone
        from Breeden and told Jones, “[y]ou’ll get it at [7:00] a.m.”
        Jones asked who he was talking to, and Rentfrow responded,
        “It’s your daddy, bitch.” The comment angered Jones, and he
        started arguing with Rentfrow. Jones kept calling Breeden’s
        phone, but every time either Rentfrow or Breeden would hang
        up. On one of the calls that went through, Chamorro grabbed
        the phone from Jones and started yelling at Rentfrow, asking
        him, “Do you know who the fuck you’re talking to, bitch? [ ]
        Where the fuck you at?”


        After the heated exchange, Chamorro and Jones decided to go
        find Rentfrow. Before that though, Chamorro wanted to go back
        to his house to obtain his gun. At the time, Ramsey was the only
        person who had a car. At first she refused to take Chamorro, but
        she eventually agreed. All five got in the car and drove to
        Chamorro’s house. After Chamorro retrieved his gun, Ramsey
        drove the men to Martin’s house. Martin’s house, to some
        extent, operated as a flop house where people, including Breeden
        spent time. On their way their way [sic] to Martin’s house,
        according to Ramsey, Jones asked Chamorro why he needed the
        gun and Chamorro responded by saying “I’m tired of people out
        here thinking I’m a bitch. I’m going to show them I ain’t a
        bitch.” Ramsey dropped off Chamorro, Jones, and Brown at
        Martin’s house and then she left with Chapman.


Court of Appeals of Indiana | Memorandum Decision 19A-PC-1220 | July 2, 2020   Page 3 of 20
        Once Chamorro, Jones, and Brown were inside the house, they
        found a passed out Martin in the hallway. Jones shook him
        aggressively until he woke up. Next, Chamorro pointed a gun to
        Martin’s head and asked him to call Breeden. Martin called
        Breeden and asked him to bring back his car which Breeden had
        been borrowing. Breeden promised Martin that he would be at
        Martin’s house in about ten minutes. They waited for about ten
        to fifteen minutes before Martin suggested that Breeden and
        Rentfrow might be down at “Tioga Bridge,” cooking
        methamphetamine. Just as the men were leaving Martin’s
        house, Breeden and Rentfrow pulled into the driveway in
        Martin’s car. Jones and Chamorro saw the car as they were
        walking away from the house, so they changed their course and
        ran toward Martin’s car. Rentfrow hopped out from the
        passenger seat. Once outside the car, Jones asked Rentfrow if he
        had called him a bitch, but Rentfrow denied having said that. At
        that moment, Jones punched Rentfrow in the face. Rentfrow
        staggered back toward the car but caught his balance and came
        right back. At that point, Chamorro pulled out his gun and shot
        straight at Rentfrow. Rentfrow ran from the scene screaming,
        clutching his chest but later fell at the corner of the Martin’s
        house. Chamorro also fired two additional shots toward the
        house as he was running away from the scene. During the same
        time or close to the end of the third shot, Jones, Brown, and
        Chamorro took off running in different directions but soon
        reunited at a high school nearby. Brown then called Ramsey and
        asked her to pick them up. Before Chamorro got inside the car,
        he hid the gun under a garbage can. While in the car, Chamorro
        admitted that he had shot Rentfrow in the chest. Ramsey drove
        Chamorro and Jones to Chicago and returned to Indiana with
        Brown and Chapman. Meanwhile, at the crime scene, Breeden
        called 911, and shortly thereafter the police arrived, arrested
        Breeden and started their investigation.


Chamorro v. State, 91A05-1309-CR-445, *1-*2 (Ind. Ct. App. 2014) (internal

citations to the record omitted), trans. denied. Rentfrow died, and the State

Court of Appeals of Indiana | Memorandum Decision 19A-PC-1220 | July 2, 2020   Page 4 of 20
      charged Chamorro with murder. 1 After a jury found Chamorro guilty as

      charged, the trial court entered Chamorro’s conviction and sentenced him to

      sixty years executed in the Department of Correction.


[3]   Chamorro filed a direct appeal, arguing the trial court abused its discretion

      when it refused to instruct the jury on self-defense and the trial court abused its

      discretion when it admitted two autopsy photographs of the victim. Id. at *1.

      A panel of our court held the trial court did not abuse its discretion when it did

      not give a jury instruction on self-defense because there was “no evidence to

      support the tendering of the instruction.” Id. at *3. Our court also held the trial

      court did not abuse its discretion when it admitted the autopsy photographs in

      question because they were “relevant and their probative value outweighed any

      potential prejudice to Chamorro.” Id. at *5. After our court affirmed

      Chamorro’s conviction, our Indiana Supreme Court denied Chamorro’s request

      for transfer.


[4]   On March 26, 2015, Chamorro filed a pro se petition for post-conviction relief in

      which he claimed that he received ineffective assistance of trial and appellate

      counsel and that there existed newly discovered evidence. The post-conviction

      court forwarded Chamorro’s petition to the State Public Defender for review.

      On October 13, 2017, the State Public Defender moved to withdraw from the

      case under Indiana Post-Conviction Rule 1(9)(c).




      1
          Ind. Code § 35-42-1-1.


      Court of Appeals of Indiana | Memorandum Decision 19A-PC-1220 | July 2, 2020   Page 5 of 20
[5]   On November 20, 2017, Chamorro filed a pro se motion for summary

      disposition of his petition because State had yet to file a response. The trial

      court denied Chamorro’s motion for summary disposition on December 22,

      2017, and scheduled a hearing on the matter for January 31, 2018. The State

      filed its answer to Chamorro’s petition for post-conviction relief on January 8,

      2018. Therein the State asserted the affirmative defense of laches. Chamorro

      objected to the State’s belated response and filed a pro se motion to reconsider,

      asking the post-conviction court to reconsider his motion for summary

      disposition. The trial court held a hearing on Chamorro’s motion on May 7,

      2018. Chamorro retained counsel prior to the May 7 hearing, and counsel has

      represented Chamorro throughout the remainder of these proceedings. On

      June 4, 2018, after receiving proposed findings of fact and conclusions of law

      from both parties, the post-conviction court granted the State permission to file

      its belated response on January 8, 2018, and denied Chamorro’s motion to

      reconsider his request for summary disposition.


[6]   On December 11, 2018, the post-conviction court held an evidentiary hearing

      on Chamorro’s petition for post-conviction relief. Chamorro presented

      evidence from Olivia Young, a juror at his trial; Patrick Manahan, Chamorro’s

      trial counsel; and Steven Knecht, Chamorro’s appellate counsel. Chamorro

      also testified on his own behalf and presented additional evidence in the form of

      photographs and audio and video recorded statements from State’s witnesses

      from his trial. The State did not present any evidence or testimony. On April

      30, 2019, after both parties submitted their proposed findings of fact and


      Court of Appeals of Indiana | Memorandum Decision 19A-PC-1220 | July 2, 2020   Page 6 of 20
      conclusions of law, the post-conviction court denied Chamorro’s petition for

      post-conviction relief.



                                 Discussion and Decision
[7]   Post-conviction proceedings afford petitioners a limited opportunity to raise

      issues unavailable or unknown at trial and on direct appeal. Davidson v. State,

      763 N.E.2d 441, 443 (Ind. 2002). As post-conviction proceedings are civil in

      nature, the petitioner must prove his grounds for relief by a preponderance of

      the evidence. Id. A party appealing a negative post-conviction judgment must

      establish that the evidence is without conflict and, as a whole, unmistakably

      and unerringly points to a conclusion contrary to that reached by the post-

      conviction court. Id. Where, as here, the post-conviction court makes findings

      of fact and conclusions of law in accordance with Indiana Post-Conviction Rule

      1(6), we do not defer to the court’s legal conclusions, but “the findings and

      judgment will be reversed only upon a showing of clear error - that which leaves

      us with a definite and firm conviction that a mistake has been made.” Ben-

      Yisrayl v. State, 729 N.E.2d 102, 106 (Ind. 2000) (citation omitted), cert. denied,

      530 U.S. 830 (2001).


[8]   We review claims of ineffective assistance of trial counsel under the two-part

      test announced in Strickland v. Washington, 466 U.S. 668, 687 (1984). To

      prevail, a claimant must show that trial counsel’s performance fell below an

      objective level of reasonableness based on prevailing professional norms, Taylor

      v. State, 882 N.E.2d 777, 781 (Ind. Ct. App. 2008), and that the deficient

      Court of Appeals of Indiana | Memorandum Decision 19A-PC-1220 | July 2, 2020   Page 7 of 20
       performance resulted in prejudice. Id. “Prejudice occurs when the defendant

       demonstrates that ‘there is a reasonable probability that, but for counsel’s

       unprofessional errors, the result of the proceeding would have been different.’”

       Grinstead v. State, 845 N.E.2d 1027, 1031 (Ind. 2006) (quoting Strickland, 466

       U.S. at 694). We need not consider whether counsel’s performance fell below

       the objective standard if the performance would have not changed the outcome.

       Strickland, 466 U.S. at 687.


                                     1. Failure to Excuse Juror
[9]    During voir dire in Chamorro’s trial, one potential juror, Olivia Young

       (hereinafter, “Juror”), disclosed that her husband, Roger Young (hereinafter,

       “Marshal”), was the Monon Town Marshal and that she was related to

       someone who worked for the Monticello Police Department. Chamorro’s trial

       counsel did not strike Juror from the jury and she served on the jury. Chamorro

       argues his trial counsel was ineffective because trial counsel “was remiss in not

       moving to excuse [Juror,] and his failure to timely do so resulted in the

       impaneled jury being tainted.” (Br. of Appellant at 29.)


[10]   “Generally, proof that a jury was biased against the defendant or lied during

       voir dire entitles a defendant to a new trial. A defendant seeking a new trial

       because of juror misconduct must show gross misconduct that probably harmed

       the defendant.” Warner v. State, 773 N.E.2d 239, 246 (Ind. 2002) (internal

       citations omitted). In State v. Dye, 784 N.E.2d 469 (Ind. 2003), our Indiana

       Supreme Court upheld a post-conviction court’s ruling to overturn Dye’s


       Court of Appeals of Indiana | Memorandum Decision 19A-PC-1220 | July 2, 2020   Page 8 of 20
       murder conviction and death penalty sentence based on juror misconduct,

       holding, “the post-conviction court here concluded that juror Gunn made

       omissions and false statements on her jury questionnaire and during voir dire,

       that those responses amounted to gross misconduct, and probably harmed the

       defendant by denying him a fair trial.” Id. at 473. In Dye, juror Gunn

       “concealed her and her family’s criminal histories, her history as a victim of a

       crime, and her disposition to impose the death penalty.” Id. at 471.


[11]   Similarly, in Dickenson v. State, 732 N.E.2d 238 (Ind. Ct. App. 2000), we

       reversed Dickenson’s conviction of attempted murder based on juror

       misconduct because juror Lane misrepresented her relationship with Dickenson

       and the victim’s wife and was not truthful when she indicated she did not have

       previous knowledge of the case. Id. at 241-2. Chamorro argues the facts here

       are similar to Dye and Dickenson, because “a total of three jurors indicated they

       were aware of facts through an outside source, that being a law enforcement

       officer who was related to [Juror.]” (Br. of Appellant at 28.)


[12]   Juror was called as a witness during Chamorro’s post-conviction hearing, and

       she testified that she was related to a law enforcement officer but she did not

       “think he had anything to do with the case or anything.” (Tr. Vol. II at 38.)

       When asked if she remembered having “any discussions about the case with

       any law enforcement officers prior to the trial[,]” (id.), Juror indicated that she

       did not remember any, but then later answered that she “probably” had a

       “conversation with some law enforcement officer about the facts of this case[.]”

       (Id. at 39.) During voir dire at trial, Juror told the court her husband, Marshal,

       Court of Appeals of Indiana | Memorandum Decision 19A-PC-1220 | July 2, 2020   Page 9 of 20
       and cousin, Curt Blount, worked in law enforcement. (App. Vol. II at 207.)

       Trial counsel did not ask if she had any knowledge of the facts of the case prior

       to trial.


[13]   Later during voir dire, one other prospective juror indicated he visited with

       Marshal “[o]ften” and the case had been a topic of discussion “[p]robably a

       time or two.” (Id. at 235.) When questioned about his familiarity with the

       case, that juror indicated he was “pretty much” a “blank slate” despite knowing

       and visiting with Marshal, working at a local business, and reading the

       newspaper. (Id. at 236.) Another prospective juror indicated the source of

       information the prospective juror had about the case was Marshal. (Id. at 237.)

       Based thereon, Chamorro argues Juror’s presence on the jury “resulted in the

       impaneled jury being tainted.” (Br. of Appellant at 29.)


[14]   In Dye, our Indiana Supreme Court found juror misconduct in a case where

       Dye was charged with murder and faced the death penalty, the juror in question

       did not disclose that her brother had been imprisoned in California for murder

       and had received the death penalty, that she had been arrested for driving while

       intoxicated, and that she was a victim of sexual abuse. Dye, 784 N.E.2d at 472.

       In Dickenson, our court reversed Dickenson’s conviction based on the fact that

       the juror in question did not reveal she was a close friend of the victim’s wife

       and had discussed the incident with the victim’s wife prior to trial. Dickenson,

       732 N.E.2d at 240. Here, Chamorro has not demonstrated Juror answered any

       question set forth in voir dire untruthfully, and he has not presented evidence as

       part of the post-conviction proceedings to demonstrate that his trial counsel’s

       Court of Appeals of Indiana | Memorandum Decision 19A-PC-1220 | July 2, 2020   Page 10 of 20
       failure to further inquire into Juror’s prior knowledge of the case or her

       relationship to law enforcement prejudiced him. Based thereon, Chamorro has

       not demonstrated his trial court was ineffective for failing to dismiss Juror. See

       Green v. State, 994 N.E.2d 1276, 1282 (Ind. Ct. App. 2013) (trial counsel’s

       failure to object to jury issue did not prejudice petitioner and thus was not

       ineffective assistance), trans. denied.


             2. Failure to Present Evidence to Support Self-Defense
[15]   Self-defense is a legal justification for what would otherwise be a criminal act.

       Brown v. State, 738 N.E.2d 271, 273 (Ind. 2000). A person is justified in using

       “reasonable force” against another to protect himself from what he reasonably

       believes to be the imminent use of unlawful force. Id.; see also Ind. Code § 35-

       41-3-2 (elements of self-defense). To prevail on a claim of self-defense, the

       defendant must present evidence that he: (1) was in a place he had a right to be,

       (2) did not provoke, instigate, or participate willingly in the violence, and (3)

       had a reasonable fear of death or great bodily harm. Wilson v. State, 770 N.E.2d

       799, 800 (Ind. 2002). An initial aggressor must withdraw from the encounter

       and communicate the intent to do so to the other person before he may claim

       self-defense. Id. at 801. When a defendant claims he acted in self-defense, the

       State must disprove or rebut at least one element of self-defense beyond a

       reasonable doubt. Carroll v. State, 744 N.E.2d 432, 433-34 (Ind. 2001). The

       State may do so by presenting additional evidence or by relying on the evidence

       in its case-in-chief. Id.



       Court of Appeals of Indiana | Memorandum Decision 19A-PC-1220 | July 2, 2020   Page 11 of 20
[16]   On direct appeal, Chamorro argued the trial court abused its discretion when it

       refused Chamorro’s jury instruction on self-defense. Chamorro at *3. Our court

       rejected that argument:


               In denying Chamorro’s self-defense instruction, the trial court
               noted that Chamorro provoked and instigated the confrontation.
               We also note that Chamorro’s claim of self-defense failed in two
               ways - Chamorro did not act without fault, and he was not in
               reasonable fear of death or great bodily harm. The evidence
               shows that it was Chamorro who brandished the gun and fired
               shots at Rentfrow. Prior to the shooting, Chamorro was angry at
               Rentfrow for disrespecting him on the phone. Chamorro and
               Jones wanted to find Rentfrow and seek revenge. First, they
               drove to Chamorro’s house, where Chamorro picked up his gun.
               Afterwards, Ramsey drove the men to Martin’s house. When
               they were inside Martin’s house, Chamorro pointed his gun at
               Martin and demanded that he call Breeden. When Breeden and
               Rentfrow pulled into the driveway, both Chamorro and Jones,
               who were walking away from Martin’s house, changed their
               course and ran toward the car to confront Breeden and Rentfrow.
               When Rentfrow jumped out of the vehicle, neither Chamorro nor
               Jones retreated. Instead, Jones punched Rentfrow in the face,
               and Chamorro pulled out his gun and shot Rentfrow.


               Moreover, the evidence does not show that Chamorro was in
               reasonable fear of death or great bodily harm. Chamorro’s self-
               serving testimony that during the altercation, Rentfrow dipped
               his hands in his sweater as if to reach out for “something steel”
               from his pocket, is simply a request for this court to reweigh the
               evidence and credit his version of events, which we will not do.


               In addition, the trial court’s decision refusing to tender the self-
               defense instruction was premised on the fact that Chamorro was
               the initial aggressor and that he first opened fire to an unarmed


       Court of Appeals of Indiana | Memorandum Decision 19A-PC-1220 | July 2, 2020   Page 12 of 20
               Rentfrow. Lastly, we find that Chamorro’s use of force was
               excessive, thus his right to claim self-defense was extinguished.


       Id.


[17]   Chamorro argues his trial counsel was ineffective for failing to present four

       photographs taken at the crime scene which depicted knives found near the

       victim, Rentfrow, and for failing to draw the jury’s attention to inconsistencies

       in the statements of two of the State’s witnesses. He contends that, had his trial

       counsel presented this evidence, the trial court would have given the jury his

       proffered instruction on self-defense, and he would have been acquitted of the

       murder or convicted of a lesser-included offense.


                     A. Additional Photographs of a Knife Found at the Scene

[18]   During Chamorro’s trial, Chamorro’s trial counsel cross examined Monticello

       Police Officer Jason Lingenfelter about knives that were found at the scene of

       the crime. When asked whether a knife was found at the crime scene, Officer

       Lingenfelter admitted there was “a knife recovered near the location of Mr.

       Rentfrow’s body[.]” (Prior Case Tr. Vol. II at 400.) Officer Lingenfelter also

       testified there was a “knife found near the southwest corner of the red car that

       was parked in the driveway[,]” (id. at 401), and he “removed seven knives”

       from Martin, the resident of the house where the crime occurred. (Id. at 376.)


[19]   Monticello Police Officer Nate Miller also testified he photographed a “black

       colored, metal type knife” at the scene. (Id. at 462.) The photograph of the

       knife where it was found at the crime scene was admitted into evidence. Officer

       Court of Appeals of Indiana | Memorandum Decision 19A-PC-1220 | July 2, 2020   Page 13 of 20
       Miller also noted the location of the knife on an aerial photo of the crime scene.

       Finally, during the cross examination of Timothy Pycraft, a forensic scientist

       who performed the latent print examinations, Chamorro’s trial counsel elicited

       testimony about a “dagger-style knife” found at the scene and given to Pycraft

       by Officer Lingenfelter for fingerprint analysis. (Id. at 347.) Pycraft testified

       that his examination of the knife yielded “[n]o latent prints of value.” (Id.)


[20]   During the post-conviction hearing, Chamorro’s trial counsel did not recall

       specifically why he did not offer the photographs at issue during the trial. He

       testified, “I remember there being discussions through maybe law enforcement

       officers about knives that were found” and that he would “defer to what the

       officers [sic] testimony was at the trial[.]” (PCR Tr. at 49.) Chamorro’s

       appellate counsel also testified at the post-conviction hearing that he argued that

       the trial court abused its discretion when it did not give the jury an instruction

       on self-defense because he “believe[d] that there was a knife found back in the

       general area where the victim’s body was found, so [he] thought there was

       evidence to support but [sic] there may have been a weapon involved in the

       case.” (Id. at 75.)


[21]   Chamorro’s trial counsel elicited new testimony regarding knives on cross

       examination of two witnesses. The jury was presented testimony that there was

       a knife found near the victim, and Officer Miller illustrated its location on the

       map. The jury received a description of the knife. Chamorro has not

       demonstrated how four photographs depicting the knife near the victim would

       have changed the trial court’s decision to not instruct the jury on self-defense.

       Court of Appeals of Indiana | Memorandum Decision 19A-PC-1220 | July 2, 2020   Page 14 of 20
       Additionally, the court in Chamorro’s direct appeal noted that self-defense was

       unavailable based on Chamorro’s “excessive use of force,” Chamorro, at *3,

       suggesting that any additional information about the location of a knife, when

       the jury had already heard about the knife’s existence, would not have changed

       the outcome of the case. Thus, Chamorro has not demonstrated he received

       ineffective assistance based on his trial counsel’s failure to present the additional

       photographs of the knife in question.


                              B. Witnesses’ Prior Inconsistent Statements

[22]   During Chamorro’s trial, Robert Breeden, Rentfrow’s companion who

       allegedly sold bad drugs to Chamorro’s friend, Jones, testified that he and

       Rentfrow were going to go to Chris Martin’s house and “get high” and “make

       the debt good” with Jones. (Prior Case Tr. Vol I at 135.) Chamorro argues this

       testimony contrasted with Breeden’s testimony in an interview with police

       where Breeden told police that he and Rentfrow were going to Martin’s house

       to engage in a physical altercation. Chamorro also points to inconsistencies in

       Breeden’s testimony about who was present when Breeden and Rentfrow

       arrived at Martin’s house, how the incident occurred, and Breeden’s

       identification of the shooter. Chamorro contends the inconsistencies in

       Breeden’s testimony would have supported his claim of self-defense by

       portraying Rentfrow as an aggressor.


[23]   Similarly, another witness, Robby Brown, testified at trial that Rentfrow

       attempted to flee from Jones after Jones punched Rentfrow. However, in a

       police interview, Brown indicated Rentfrow reached into his pocket while Jones
       Court of Appeals of Indiana | Memorandum Decision 19A-PC-1220 | July 2, 2020   Page 15 of 20
       punched him. Chamorro also directs us to other inconsistencies in Brown’s

       testimony about the number of shots he heard during the incident and when

       those shots occurred. Chamorro maintains that had his trial counsel impeached

       Brown, that impeachment would have bolstered his claim of self-defense.


[24]   Chamorro contends that because his trial counsel did not solicit this specific

       impeachment testimony from Breeden and Brown, his trial counsel rendered

       ineffective assistance. However, trial counsel did cross examine Breeden and

       Brown at length, and he asked Brown why he had lied to police in his initial

       statement. While it is possible that Chamorro’s trial counsel could have asked

       additional questions about alleged inconsistencies in the testimonies of Breeden

       and Brown, his failure to do so did not raise to the level of ineffective

       assistance. Chamorro’s trial counsel presented evidence and argument to

       support a claim of self-defense, such as asking multiple witnesses about knives

       found at the scene when the State did not bring forth such evidence and

       procuring Chamorro’s testimony that he saw Rentfrow attempt to draw a knife.

       We therefore conclude Chamorro’s trial counsel was not ineffective for failing

       to ask additional questions regarding any inconsistencies in Breeden and

       Brown’s trial testimony. See Blanchard v. State, 802 N.E.2d 14, 34 (Ind. Ct. App.

       2004) (“isolated poor strategy or bad tactics do not necessarily amount to

       ineffective assistance of counsel unless, taken as a whole, the defense was

       inadequate”).




       Court of Appeals of Indiana | Memorandum Decision 19A-PC-1220 | July 2, 2020   Page 16 of 20
                                          3. Failure to Object
                                              A. Trial Testimony

[25]   As part of Chamorro’s trial, the trial court entered a motion in limine

       prohibiting the State from referencing Chamorro’s membership in a gang.

       During the trial, the State asked multiple witnesses associated with Chamorro if

       they were members of the same gang, to which they all answered affirmatively.

       Chamorro argues his trial counsel was ineffective because he did not object to

       the State’s questions regarding the other witnesses’ gang membership.

       However, as the motion in limine specifically prohibited asking Chamorro a

       question about his gang affiliation, it is unlikely any objection would have been

       successful and thus Chamorro’s trial counsel was not ineffective for failing to

       object to those questions. See Taylor, 929 N.E.2d at 918 (to demonstrate

       ineffective assistance of counsel for failure to object, the petitioner must

       establish that the objection would have been sustained).


[26]   Chamorro also argues that his trial counsel was ineffective for failing to object

       to statements made by two witnesses that he claims were “designed to cast

       Chamorro in a bad light or to convince the jury to convict him based upon prior

       bad acts that should have been excluded under [Indiana Evidence Rule]

       404(b).” (Br. of Appellant at 30.) As an initial matter, Chamorro argues that

       “the State also elicited testimony from Chapman (Brown’s girlfriend) that

       essentially vouched for Brown’s testimony.” (Id.) Chamorro does not indicate

       in his appellate brief what those statements were or how they vouched for

       Brown’s testimony, nor does he cite case law to support his argument that those

       Court of Appeals of Indiana | Memorandum Decision 19A-PC-1220 | July 2, 2020   Page 17 of 20
       statements vouched for Brown’s testimony. Therefore, he has failed to make a

       cogent argument as to those statements and the issue is waived from our

       consideration. See Ind. Appellate Rule 46(A)(8) (requiring that contentions in

       appellant’s briefs be supported by cogent reasoning and citations to authorities,

       statutes, and the appendix or parts of the record on appeal); and see Davis v.

       State, 835 N.E.2d 1102, 1113 (Ind. Ct. App. 2005) (“A party waives an issue

       where the party fails to develop a cogent argument or provide adequate citation

       to authority and portions of the record.”), trans. denied.


[27]   The other statements to which Chamorro feels his trial counsel should have

       objected were part of testimony from Alexandria Chapman and LaShae

       Ramsey. Chapman testified that Chamorro said “[s]omething about breaking

       the dog’s neck[,]” (Prior Case Tr. Vol. II at 273), but that she did not know

       whose dog Chamorro was talking about. LaShae Ramsey testified that she

       overheard Chamorro say as part of a phone call “Who called my folks a bitch?”

       (Tr. Vol. II at 494), which Chamorro contends invoked “the improper inference

       that Chamorro was in a gang.” (Br. of Appellant at 30.) Ramsey also testified

       that Chamorro referred to women as “bitches.” (Prior Case Tr. Vol. II at 499.)

       Ramsey, later in her testimony, read from a letter Chamorro sent her from jail

       wherein he used a racial slur and indicated he “would kill to see [her] one last

       time.” (Prior Case Tr. Vol. III at 509.) Chamorro has not demonstrated how

       his trial counsel’s failure to object to these random statements scattered

       throughout multiple pages of testimony prejudiced him in any way, and

       therefore his argument regarding this issue fails. See Grinstead, 845 N.E.2d at


       Court of Appeals of Indiana | Memorandum Decision 19A-PC-1220 | July 2, 2020   Page 18 of 20
       1033 (trial counsel not ineffective for failing to object to testimony because

       petitioner did not demonstrate he was prejudiced by that failure).


[28]   Finally, Chamorro argues his trial counsel was ineffective because he did not

       object to comments made by the prosecutor during closing argument that

       Chamorro contends vouch for the testimony of witnesses or “should have

       drawn either an objection or a mistrial motion or both.” (Br. of Appellant at

       31.) These comments include the prosecutor’s comment that “I do know he

       was right[,]” when commenting on one witness’ testimony, (Prior Case Tr. Vol.

       III at 625); inferences that Chamorro committed the crime because “he’s tired

       of being disrespected by the people here in good old White County, Indiana[,]”

       (id. at 630), and that Chamorro was “not in the same league” as the victim and

       the victim’s friends, (id.); and the prosecutor’s commentary regarding

       Chamorro’s proffered lesser-included offense of Class C felony reckless

       homicide. Like with Chamorro’s challenge to testimony from Chapman and

       Ramsey, Chamorro has not demonstrated any prejudice suffered due to his trial

       counsel’s decision to refrain from objecting to these statements. Accordingly,

       we conclude Chamorro’s trial counsel was not ineffective for failing to object to

       the challenged statements made by the prosecutor in the course of closing

       argument. See Benefield v. State, 945 N.E.2d 791, 806 (Ind. Ct. App. 2011) (trial

       counsel did not render ineffective assistance of counsel when he did not object

       to jury instruction because the failure to object did not prejudice petitioner).



                                                Conclusion
       Court of Appeals of Indiana | Memorandum Decision 19A-PC-1220 | July 2, 2020   Page 19 of 20
[29]   Chamorro’s trial counsel was not ineffective for failing to strike Juror, introduce

       additional photographs of knives found at the scene, cross examine Breeden

       and Brown about their inconsistent statements, object to statements made by

       Chapman and Ramsey, or object to the prosecutor’s comments during closing

       argument. Accordingly, we affirm the denial of Chamorro’s petition for post-

       conviction relief.


[30]   Affirmed.


       Robb, J. and Vaidik, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 19A-PC-1220 | July 2, 2020   Page 20 of 20